Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred in denying his motion to suppress evidence seized during a warrantless search by the police. By pleading guilty before final determination of his suppression motion, defendant waived review of all issues raised in that motion (see, People v Fernandez, 67 NY2d 686, 688; People v Porter, 213 AD2d 1070; People v Letts, 210 AD2d 895). In any event, defendant failed in his motion papers to demonstrate a legitimate expectation of privacy in the premises to establish his standing to challenge the search (see, CPL 710.60; People v Mendoza, 82 NY2d 415, 429; see also, People v Ortiz, 83 NY2d 840, 842; People v Wesley, 73 NY2d 351, 358-359; People v Bencevi, 111 AD2d 397).
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Erie County Court, Drury, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Pine, J. P., Lawton, Wesley, Callahan and Boehm, JJ.